Citation Nr: 1216512	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  04-43 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a psychiatric disability, to include post-traumatic stress disorder (PTSD), dementia and depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Yankey, Counsel



INTRODUCTION

The Veteran served on active duty from December 1970 to April 1974.  The Veteran also apparently had reserve service, possibly in the Army National Guard, possibly through about 1987.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims held that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Thus, although the RO has adjudicated the Veteran's claim as entitlement to service connection for PTSD, the Board has rephrased the issue as entitlement to service connection for a psychiatric disability, to include PTSD, dementia and depression.

In a June 2011 statement, the Veteran requested that his claim for service connection for PTSD be withdrawn.  However, in a September 2010 rating decision, the Veteran was found to be incompetent for purposes of managing his VA benefits.  Furthermore, the Veteran's representative submitted a Written Brief Presentation in July 2011, indicating that the Veteran wished to continue his appeal.  As such, the Board finds that the Veteran's appeal is not considered withdrawn.

In May 2009, the Board remanded the case for further development by the originating agency.  The appeal returns to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran has filed claims for service connection for a psychiatric disability, including a nervous disorder and PTSD, which he claims began during active duty in Vietnam and Thailand, since 1974.  His most recent claim was filed in September 2003.  VA outpatient treatment records show that the Veteran was treated for PTSD from 2003 to 2008, and that he received inpatient treatment for alcohol dependence in 2005.  He was also diagnosed with depression in June 2010.  

A June 2008 treatment record from Landmark Counseling Services (Landmark) in Columbus, Georgia shows that the Veteran sought treatment for depression and PTSD symptomatology related to his military service in Vietnam and Thailand.  He was diagnosed on psychiatric evaluation with severe PTSD.  Later treatment records from Landmark show that in 2009 the Veteran was suffering from severe memory loss.

In accordance with the Board's May 2009 remand, the Veteran was afforded a VA examination in March 2011.  The examiner noted the Veteran's cousin report that the Veteran was living in an assisted living facility, and was displaying symptoms and behaviors indicative of dementia.  On mental status examination, the Veteran was not oriented to date, place, or day.  His immediate short and long-term memory was severely impaired, as was his concentration.  He was unaware of the year or recent events, such as what he had for the dinner the night before.  He was also unable to recall his daughter's age or the examiner's name, even though the examiner had introduced himself twice during the interview.  

The examiner assigned a diagnosis of dementia, not otherwise specified (NOS), and rule out depressive disorder NOS, and noted that the Veteran did not meet the criteria for a diagnosis of PTSD.  He explained that although it appeared that the Veteran had very mild PTSD symptoms in the past, those symptoms had not required medication for stabilization, and the Veteran no longer had such symptoms, which often happened in cases of moderate to severe dementia.  He also noted that the Veteran may have had some mild depression, as he continued to take Sertraline.

The examiner diagnosed the Veteran with dementia and possible depression, but he did not offer an opinion as to the etiology of either disorder.  The Board notes further that the Veteran's representative has argued that the Veteran's dementia may have developed secondary to his previously-diagnosed PTSD.  He has submitted an article from the Journal of the American Medical Association in support of this argument.  The Board is required to consider all issues, and theories of entitlement, raised by the appellant.  See Robinson v. Peake, 21 Vet. App. 545 (2008), citing Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  

The Board notes that the medical evidence establishes that the Veteran, because of dementia, is no longer able to assist in the development of his claim, and that further examination of the Veteran would be futile.  Therefore, opinion based on review of the record should be obtained, although the reviewer may conduct examination of the Veteran if the reviewer determines such examination would be of assistance in developing the requested opinions.

The Board also notes that VA recently amended its regulations governing service connection for PTSD liberalizing the evidentiary standard for establishing the required in-service stressor and for establishing a medical diagnosis of PTSD.  The revised regulations became effective July 13, 2010, and apply to cases pending before the Board as of that date.  75 Fed. Reg. 41,092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).  

Under the revised regulations, the Veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39,852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)).  Moreover, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the Veteran's service.  Id.  

The Veteran's DD-214 shows that he was a painter in service during the Vietnam War.  However, the Veteran reported stressful events in connection with his duties as a painter.  Specifically, in an August 2003 outpatient entry, he reported that that while assigned to the 8th Civil Engineering Squadron at Ubon he experienced sniper attacks while en route to off-base painting assignments.  He also claimed there were constant attempts by sappers to infiltrate the base; that there were king cobra snakes around the perimeter; and that there would be bodies of sappers that were attacked by K-9 dogs used to patrol the perimeter.

A September 2010 PTSD Stressor Review Checklist indicates that the Veteran's alleged stressors were consistent with the places, types, and circumstances of his service because he served during the Vietnam War.  However, as the Veteran was not diagnosed with PTSD during his March 2011 VA examination, the examiner did not indicate whether his claimed stressors were adequate to support the diagnoses of PTSD made from 2003 to 2008, or whether his symptoms at that time were related to the claimed stressors.  

The Board notes that the RO did not conduct stressor development as directed in the Board's Remand.  Rather, the RO applied an assumption that the Veteran's report of stressors was accurate.  It is not clear that the RO directed the examiner who conducted the 2010 VA examination to make that assumption, and it is not clear whether the examiner did apply that assumption.  The reviewer who is asked to provide opinion as directed in this Remand is required to assume the accuracy of the Veteran's description of stressors, unless VA undertakes stressor development and determines, based on such development, that the Veteran's report was not accurate or consistent with the circumstances of his service.  The reviewer is directed, in the Remand paragraphs below, below to make the assumption the claimed stressors were incurred, as the RO assumed in lieu of conducting stressor development.  

The Board also notes that in the May 2009 Remand, the RO was directed to contact the appropriate agency and determine if there are any outstanding service treatment records pertaining to psychiatric treatment for the Veteran during his period of active service from December 1970 to April 1974.  The RO was also directed to request that the National Personnel Records Center (NPRC) search for any records which may be separately filed, such as psychiatric, mental health, family counseling, judicial punishment, or other records which may be separately filed.  Although the record reflects that the AMC made a general request to the service department for the Veteran's complete service treatment records; it does not reflect that a request was made to the NPRC directly for any records which may be separately filed, such as psychiatric, mental health, family counseling, judicial punishment, or other records.

The RO was also directed to make a request for service treatment records for any additional military service identified, subsequent to 1974, including National Guard service.  The Veteran has provided new information, indicating that he served in the reserves, including as a member of the U.S. Army National Guard from 1974 to 1987.  See December 2010 statement.  However, the record does not reflect that service treatment records for this period of service (1974-1987) have been requested.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where . . . the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.

Accordingly, the case is REMANDED for the following action:

1.  Request that the NPRC search for any records of treatment for psychiatric symptoms during the Veteran's period of active service from December 1970 to April 1974 which may be separately filed, such as psychiatric, mental health, family counseling, judicial punishment, or other records which may be separately filed.

2.  Contact the Georgia Army National Guard.  Request verification of the Veteran's reserve component enlistment, and request service treatment records (STRs) for the Veteran during his period of reserve component service from 1974 to approximately 1987.  If the Georgia Army National Guard has no records for the Veteran, ask the NPRC to determine the location of the Veteran's reserve component service.  

If NPRC is unable to identify the Veteran's reserve component, request records of the Veteran's pay from the Defense Finance and Accounting Service (DFAS). 

Once the appropriate reserve component is located, the Veteran's service treatment and personnel records should be requested.  If records for the Veteran are not located, the reserve component should advise VA where the retired reserve service records were sent.  Then, a search at the location to which the Veteran's records were retired should be requested.  Each search should include an attempt to locate any records which may be separately filed, such as psychiatric, mental health, family counseling, judicial punishment, or other records which may be separately filed.

3.  After the above development is conducted, the evidence should be reviewed by a psychiatrist with expertise in diagnosis and treatment of PTSD.  The reviewer should review the claims file and records of the Veteran's VA treatment.  In particular, the reviewer should review the records of the Veteran's immediate post-service (1974) claim for service connection for a psychiatric disorder, any service treatment records or reserve treatment records obtained in connection with this Remand, the Veteran's VA treatment records, from whatever source obtainable, from 2003 (date of claim for service connection for PTSD) to the present, the private records, and the Veteran's statements and descriptions of stressors obtained during the pendency of this claim.  

The reviewer may request examination of the Veteran, if the reviewer deems such examination necessary.  Any notice to the Veteran to report for examination must include communication with the Veteran's fiduciary. 

The reviewer should be advised of the following:

* Assume that the Veteran's report of stressors was accurate.
* The Veteran is entitled to service connection for any disorder which is secondary to or aggravated by a service-connected disability.  Thus, VA must first determine what psychiatric disorder(s) the Veteran manifested from September 2003 to the present, to include whether the Veteran met the criteria for a diagnosis of PTSD.  Then, for each psychiatric disorder present, opinion must be obtained to address the likelihood that the disorder was related to the Veteran's service.  Then, if the Veteran had a psychiatric disorder which was, at least as likely as not, related to the Veteran's service, medical opinion is needed which addresses whether a current disorder, to include dementia, is etiologically related to or aggravated by any disorder incurred as the result of service.  The series of questions set forth below is an attempt to obtain medical opinion which addresses each possible legal basis of entitlement to service connection.  
* Aggravation of a medical disorder is defined for VA purposes as a permanent increase in the severity of pathology or symptoms of a disorder over and above the increase expected for the normal progression of the disorder.
* The discussion in this Remand address service connection related to active military service.  If the reviewer identifies any current psychiatric disorder which, in the reviewer's opinion, may be related to a period during which the Veteran was performing reserve service, the reviewer should contact the RO for clarification.  Although service connection based on reserve service is limited to disease or injury which results in disability during a period of actual performance of reserve duty, information about a psychiatric disorder related to the Veteran's active service may be reflected in reserve component records.  

After reviewing the evidence, including the Veteran's statements, and the information in this Remand, the reviewer is asked to address the following:

(i).  What psychiatric disorders have been manifested by the Veteran during the period from September 2003 to the present?  Explain why the diagnoses you have assigned account for and are consistent with the treatment records from 2003 to the present.  If you do not assign a diagnosis of PTSD, please explain why that diagnosis is not appropriate.  If speculation is required, please explain why speculation is required.  

(ii).  For each diagnosis the Veteran manifested from September 2003 to the present, provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disorder was "caused by" or "due to" or "resulted from" the Veteran's service or any incident of that service.  

(iii).  Is a disorder which was "caused by" or "due to" or "resulted from" the Veteran's active service, or any incident of that service, still present?  If so, identify the disorder(s).

(iv).  If the Veteran manifested a psychiatric disorder related to his service during the period from 2003 to the present, such as PTSD, but the symptoms of that disorder are not still manifested, please state whether it is at least as likely as not that the disorder related to the Veteran's active service caused, contributed to, accelerated, or aggravated, or currently aggravates, a current psychiatric disorder?  If the Veteran manifested PTSD in the past, but it is your opinion that PTSD did not cause or contribute to the current severity of dementia, please explain that opinion, and identify the cause of the Veteran's dementia.  

The examiner is advised that the Veteran is competent to report injuries as well as symptoms, and that his written statements must be considered in formulating the requested opinion.  The examiner is also advised that the absence of evidence in the service treatment records is an insufficient basis, by itself, for a negative opinion.

The examiner should provide a complete rationale for all opinions and conclusions expressed.  If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  If the benefit sought on appeal is not granted, the agency of original jurisdiction should issue a supplemental statement of the case.  The case should be returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Tresa M. Schlecht
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



